Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with WCynthia Wu (the Undersigned Attorney, Reg. No.60,2123) on 7/21/184/9/2021.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims 2, 10 and 15
Please replace claims as follows:

 (Currently Amended)	A domain name system (DNS) anti-attacking method, comprising: 
receiving, by a recursive server, a domain name search request message, wherein the domain name search request message contains a domain name that is un-cached in the recursive server;   
determining, by the recursive server, a second authoritative domain name server according to a first name server (NS) corresponding to the domain name and an address (A) record of the first NS corresponding to the domain name, wherein the second authoritative domain name server is an authoritative domain name server that has successfully parsed similar domain name as the domain name and is recorded in the recursive server; 
determining, by the recursive server, a first authoritative domain name server according to a first NS record and the A record of the first NS corresponding to the domain name when the recursive server does not receive a message returned by the second authoritative domain name server, wherein the second NS record does not include the second authoritative domain name server;
determining, by the recursive server, [[a]] the first authoritative domain name server according to the first NS record and the A record of [[a]] the first NS 
receiving, by the recursive server, the A record of the domain name, a second NS record and an A record of the second NS returned from the first authoritative domain name server, wherein the second NS record records an authoritative domain name server that is used to parse the domain name and is at a normal working status; and
substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS.

(Cancelled)

(Previously Presented)	The method according to claim 1, wherein substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS comprises:
substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS, when the recursive server determines that the second NS record is different from the first NS record. 

(Previously Presented)	The method according to claim 1, wherein:
the A record of the first NS and the A record of the second NS both utilize a form of Extensive domain name directing to IP address; and
for each address (A) information in the A record of the first NS and the A record of the second NS, the authoritative domain name server corresponding to the A information in the NS record falls within a matching range of the A information.

(Currently Amended)	A domain name system (DNS) anti-attacking method, comprising:
receiving, by a first authoritative domain name server, a domain name search request message sent from a recursive server, wherein the domain name search request message contains a domain name that is un-cached in the recursive server;
determining, by the recursive server, a second authoritative domain name server according to a first name server (NS) corresponding to the domain name and an address (A) record of the first NS corresponding to the domain name, wherein the second authoritative domain name server is an authoritative domain name server that has successfully parsed similar domain name as the domain name and is recorded in the recursive server; 
determining, by the recursive server, a first authoritative domain name server according to a first NS record and the A record of the first NS corresponding to the domain name when the recursive server does not receive a message returned by the second authoritative domain name server, wherein the second NS record does not include the second authoritative domain name server;
determining, by the recursive server, [[a]] the first authoritative domain name server according to the first NS record and the A record of the first NS 
sending the A record of the domain name, a second NS record and the A record of the second NS to the recursive server by the first authoritative domain name server, wherein the second NS record contains information of the authoritative domain name server that is used to parse the domain name and is at a normal working status.

(Previously Presented)	The method according to claim 5, wherein the second NS record and the A record of the second NS are obtained by:
deleting, by the first authoritative domain name server, the information of the domain name server working at an abnormal status in the first NS record and the A record of the first NS; or 
substituting, by the first authoritative domain name server, the information of the domain name server working at the abnormal status in the first NS record and the A record of the first NS with the information of a newly added domain name server that is used to parse the domain name.

(Previously Presented)	The method according to claim 5, wherein:
an upper level domain name server of the first authoritative domain name server is configured with the second NS record and the A record of the second NS.

(Currently Amended)	A recursive sever, comprising:
a memory, configured to store program instructions; and
a processor, configured to call the program instructions stored in the memory and execute the obtained program instructions according to a domain name system (DNS) anti-attacking method, the method including: 
receiving, by a recursive server, a domain name search request message, wherein the domain name search request message contains a domain name that is un-cached in the recursive server;   
determining, by the recursive server, a second authoritative domain name server according to a first name server (NS) corresponding to the domain name and an address (A) record of the first NS corresponding to the domain name, wherein the second authoritative domain name server is an authoritative domain name server that has successfully parsed similar domain name as the domain name and is recorded in the recursive server; 
determining, by the recursive server, a first authoritative domain name server according to a first NS record and the A record of the first NS corresponding to the domain name when the recursive server does not receive a message returned by the second authoritative domain name server, wherein the second NS record does not include the second authoritative domain name server;
determining, by the recursive server, [[a]] the first authoritative domain name server according to the first NS record and the A record of [[a]] the first NS 
receiving, by the recursive server, the A record of the domain name, a second NS record and an A record of the second NS returned from the first authoritative domain name server, wherein the second NS record records an authoritative domain name server that is used to parse the domain name and is at a normal working status; and
substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS.

(Previously Presented)	A non-transitory computer-readable storage medium, wherein the computer storage medium stores computer executable instructions, the computer executable instructions causing a computer to perform the method according to claim 1.

(Cancelled).


(Previously Presented)	A non-transitory computer-readable storage medium, wherein the computer storage medium stores the computer executable commands used to enable the computer to execute the method according to claim 5.

(Previously Presented)	An DNS anti-attacking system, comprising the recursive server of claim 8.

(Previously Presented)	The method according to claim 1, wherein the second NS record and the A record of the second NS are obtained by:
deleting, by the first authoritative domain name server, information of a domain name server working at an abnormal status in the first NS record and an A record of the first NS; or 
substituting, by the first authoritative domain name server, the information of the domain name server working at the abnormal status in the first NS record and the A record of the first NS with information of a newly added domain name server that is used to parse the domain name.

(Previously Presented)	The method according to claim 1, wherein:
an upper level domain name server of the first authoritative domain name server is configured with the second NS record and the A record of the second NS.

 (Cancelled)	

(Previously Presented)	The server according to claim 8, wherein substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS comprises:
substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS, when the recursive server determines that the second NS record is different from the first NS record. 

(Previously Presented)	The server according to claim 8, wherein:
the A record of the first NS and the A record of the second NS both utilize a form of Extensive domain name directing to IP address; and
for each address (A) information in the A record of the first NS and the A record of the second NS, the authoritative domain name server corresponding to the A information in the NS record falls within a matching range of the A information.

(Previously Presented)	The server according to claim 8, wherein the second NS record and the A record of the second NS are obtained by:
deleting, by the first authoritative domain name server, information of a domain name server working at an abnormal status in the first NS record and an A record of the first NS; or 
substituting, by the first authoritative domain name server, the information of the domain name server working at the abnormal status in the first NS record and the A record of the first NS with information of a newly added domain name server that is used to parse the domain name.

(Previously Presented)	The server according to claim 8, wherein:
an upper level domain name server of the first authoritative domain name server is configured with the second NS record and the A record of the second NS.
Allowable Subject Matter

Claims 1, 3-9, 11-14 and 16-18 are allowed.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses or teaches a domain name system (DNS) anti-attacking method comprising a combination of: receiving, by a recursive server, the A record of the domain name, a second NS record and an A record of the second NS returned from the first authoritative domain name server, wherein the second NS record records an authoritative domain name server that is used to parse the domain name and is at a normal working status; and substituting, by the recursive server, the first NS record with the second NS record and caching the A record of the second NS and before determining, by the recursive server, the first authoritative domain name server according to the first NS record and the A record of the first NS corresponding to the domain name, further comprising: determining, by the recursive server, a second authoritative domain name server according to the first NS record and the A record of the first NS corresponding to the domain name, wherein the second authoritative domain name server is an authoritative domain name server that has successfully parsed similar domain name as the domain name and is recorded in the recursive server; and determining, by the recursive server, the first authoritative domain name server according to the first NS record and the A record of the first NS corresponding to the domain name when the recursive server does not receive a message returned by the second authoritative domain name server, wherein the second NS record does not include the second authoritative domain name server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KHANH Q DINH/Primary Examiner, Art Unit 2458